internal_revenue_service appeals_office elm street suite cincinnati oh release number release date date date a b cc certified mail dear department of the treasury taxpayer_identification_number d person to contact tax period s ended uil this is the final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ it is determined that you do not qualify for recognition of exemption from federal_income_tax under sec_501 of the code as an organization described in sec_501 of the code effective date our adverse determination was made for the following reason s you are not operating exclusively for exempt purposes within the meaning of sec_501 of the code specifically a substantial amount of your organization’s assets inured to the personal benefit of your founder you also failed to adequately maintain contemporaneous books_and_records as required of a sec_501 organization contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that _ may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication cc department of the treasury parpayer identification_number ‘ tax_year s ended person to contact id number contact numbers telephone fax internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations attention jeffrey davis mailstop w meadowview road greensboro nc legend org -- organization name address - address xx - date date te date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt - organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a in lieu of letter failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination form_6018 envelope in lieu of letter schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number org ein legend org - organization name state -- state vir-2 - vir xx - date apartment - apartment city - city county - county founder founder co-1 through co-18 - through companies ein ein vir-1 issue whether org qualifies for exemption under sec_501 as described in sec_501 of the internal_revenue_code facts org the organization was formed and incorporated in the state of state on february 20xx the president and founder of the organization founder had a healthy personal cat named org org would go on to contract vir-1 during 20xx after receiving treatment and seemingly improving org later succumbed to the disease in october of 20xx following the loss of org founder decided to start an organization that would educate the public about feline retroviruses the organization submitted its form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code in october of 20xx it was received by the internal_revenue_service on october 20xx the organization's purpose as stated in the application was to produce a calendar to be used in soliciting donations for research into a cure for and or vaccine against vir-1 after producing the calendar and raising funds the organization would then present those funds to research and veterinary facilities the organization was originally granted exemption on november 20xx as an organization exempt from federal income taxes under internal_revenue_code irc sec_501 as described in sec_501 and further described in sec_509 and sec_170 for its advanced ruling period after the advanced ruling period the organization was granted its final_determination letter on march 20xx to remain exempt as described above examination of the organization yielded two primary activities an educational role in which the organization educates the public about feline retroviruses namely vir-1 vir-1 and vir-2 vir-2 potentially terminal viruses that inhibits a cat's immune system and as an animal shelter that houses felines infected with vir-1 and vir-2 and fosters these cats for adoption the organization educates the public about the vir-1 and vir-2 diseases which may lie dormant for years without any symptoms through public service announcements promoting awareness distribution of information about retroviruses and the organization to veterinary offices and animal rescue groups a website that is used as a resource tool for awareness and national recognition for the organization’s work in co-1 there is no cure for vir-1 or vir-2 some methods used to educate the public of the organization’s issue include - yearly test your pet days in which the organization tests cats for the vir-1 and vir- viruses this opportunity is also used to educate pet owners of the diseases and bring awareness to the organization’s mission form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit a form rev date name of taxpayer year period ended december 20xx december 20xx tax identification_number org ein explanations of items - - the organization creates yearly org calendars for distribution the calendar includes the story behind the organization educational information about the diseases and encourages testing the organization has designed and patented the org for pets the tents provide a place for a cat or dog to sleep but serves as educational tools as each tent includes a tag that contains information about the retroviruses in addition to its educational activities the organization also wanted to provide an alternative to immediate euthanasia to asymptomatic felines who carry the viruses the organization expanded their activities to provide an animal shelter to vir-1 and vir-2 infected cats and foster the adoptions of these cats to permanent homes the organization uses an apartment within apartment a residential apartment complex in city state as an animal shelter to house cats infected with vir-2 and a separate smaller facility to house the cats infected with vir-1 the cats infected with vir-1 are housed separately due to the disease being more contagious and deadlier than vir-2 the organization organized numerous adoption meet and greets held at local pet stores which allows the opportunity for the community to visit with and adopt cats under the organization’s care this also provided an educational opportunity for the public and allowed the community to speak with informative adoption representatives the organization also conducted several fundraisers to raise money to further its purpose some fundraising events included a golf tournament holiday gift wrapping at the local mall and its anniversary celebration and auction which included the auction of donated items some of which were from celebrities the organization incurred related business_expenses such as food and cat litter for the cats at both locations the organization also incurred expenses related to providing limited free vir-1 and vir-2 testing given on a first come first serve basis at annual education awareness events in the area expenses related to fostering adoptions at the local pet store veterinarian expenses for incoming cats and cats currently in the organization’s care and fundraising expenses review of the bank statements yielded that the organization also incurred various questionable expenses the organization paid the full amount of rent to apartment a residential apartment complex in city state review of the leasing agreements of the apartment which covered xx - xx and xx - xx yielded that founder’ name is the only name listed as the lessee there is no mention of the organization in the lease agreement the lease agreements also contains language that limits the pet occupancy of the residence to a maximum of two animals per residence the pet limitation was enacted with its current pet policy in 20xx the apartment complex allows those occupants with leases and subsequent lease renewals entered into before the enactment of the pet policy to remain excluded from the pet policy founder signed her initial lease agreement with the apartment complex in 20xx the apartment in which the organization operates the unit leased to founder is excluded from the pet policy the apartment serves as the organization’s headquarters and as an animal shelter review of the bank statements also yielded that along with the rent expense the organization also paid all the utility expenses cable phone internet services and grocery expenses as well as restaurant expenses department store expenses such as co-2 co-3 co-4 co-5 co-6 form 886-a catalog number 20810w page -publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number org ein co-7 co-8 co-9 co-10 co-11 co-12 co-13 co-14 and co-15 gas station and convenient store expenses and other miscellaneous expenses such as trips to local movie theaters purchases from co-16 co-17 credit card payments and purchases made at local alcohol stores there were also multiple cash withdrawals taken from the organization’s bank accounts review of the cancelled checks yielded founder as the primary signatory on some of the checks when checks were signed by two individuals and the only signatory on the remainder of the checks sampled founder’ signature was viewed on all the checks sampled the organization's board_of directors meeting minutes were reviewed for the tax years under examination from that review it was determined that while the board_of directors discussed fund raising events volunteer issues for events and the organization’s web site there was no discussion of the organization's financial expenditures the board_of directors meeting minutes were devoid of financial reports and also lacked discussions about personal expenditures made by founder the board_of directors meeting minutes that were reviewed provided no evidence of financial oversight regarding the operations of the organization and no evidence that founder had any limitations on her authority to expend money as she saw fit source documents including invoices and receipts were requested by the internal_revenue_service on multiple occasions to substantiate a sample of the expenses that seemed personal in nature a request was made by the irs on may 20xx requesting photocopies of source documents and an explanation for a sample of questionable expenses that occurred throughout the 20xx tax_year the sample included at feast one questionable transaction that occurred during each month in response to the service’s may request on may 20xx the organization indicated that the 20xx records were destroyed by cat urine the organization was able to provide explanations for the expenses identified but only provided invoices to support three of the expenses the organization did not provide any other documentation to support the explanations provided on june 20xx another request for information was sent to the organization along with requesting information from the previous request sent may 20xx for the second time documentation for all grocery and general retail purchases restaurant purchases and gas station and convenience store purchases made during four months of the year april may july and october were requested photocopies of the documents were requested to reduce and or eliminate the handling of the original documents that were contaminated by cat urine the organization's response to the june request for information was received july 20xx the organization’s response provided a written narrative explaining the business_purpose of the expenses also included was a front and back copy of a cancelled check that was written to the organization but was deposited by a veterinarian hospital the organization also provided pictures of items to substantiate purchases made at co-18 and co-15 and pictures taken at a local sports bar in which the organization asserts it held a poker tournament fundraiser none of the pictures contained dates to identify when the photographs were taken the response did not include any receipts or a breakdown of any expenses related to conducting a poker tournament at a sports bar the response also included grocery and general retail receipts from the 20xx and 20xx years showing only examples of purchases related to the business throughout the year the receipts related to the 20xx and 20xx tax years provided no information in regards to the 20xx and 20xx tax years under examination form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx december 20xx the organization was unable to provide any source documents to substantiate many of the sampled expenses were ordinary and necessary business_expenses in the year under examination tax identification_number org ein founder has been in charge of the organization and its day-to-day operations since its inception as its president according to the organization's bylaws the president shall be the principal executive officer and shall in general supervise and control all of the business and affairs of the corporation and shall have general charge and control_over the affairs of the corporation subject_to such regulations and restrictions as the board_of directors shall from time to time determine founder does not receive any monetary remuneration for the work she provides to the organization the organization requires at least one individual to be present at the apartment at all times the on- site manager for the apartment is founder volunteers are used to supervise the animals when founder is not at the facility the june request also included a request for a list of volunteers during the 20xx year the organization failed to submit a list of volunteers for the 20xx tax_year beyond its board_of directors a tour of the residence yielded numerous felines with free reign of the apartment the apartment consisted of square feet ft and included two bedrooms two bathrooms a kitchen a living room and a dining room see exhibit for a copy of the floor_plan from the complex’s website televisions were in both bedrooms and the living area only a minimum number of cats were confined to cages the majority of the cats was not caged and was not confined to a specific room the cats that were in cages were in the 13’ x 15’ bedroom there were no other discernible uses for the bedroom the organization is operating the apartment as an animal shelter within the city limits of city state located in county state see exhibit for a map maps location of the organization’s location and address with circled reference points according to the county state zoning ordinance an animal shelter must be located in a rural agriculture ra district within the county among other requirements an animal shelter must also be at least three-hundred feet 300ft from any residence see exhibit for a portion of the county state zoning ordinance that references animal shelters see exhibit for a portion of the zoning map of county state relating to the location of the organization with circled reference points that corresponds with exhibit the internal revenue service’s initial reports of findings were sent to the organization on september 20xx identifying questionable transactions totaling dollar_figure the organization was given thirty days to prepare a formal response to provide its position to the service's findings and to provide any additional information to substantiate its position and or rebut the service's position due to the information being gathered and the reliance on third-parties the organization requested an extension to provide its official response the organization was granted a two week extension to the thirty- day response period extending the response deadline to november 20xx the organization provided its position in a formal response to the service’s report on november 20xx along with the organization’s official response the organization submitted documentation including but not limited to copies of source documents for supplies shipping expenses grocery expenses and other miscellaneous expenses to substantiate its position the new information including source documents was taken into consideration for purposes of substantiating the questionable expenses as legitimate business_expenses after review of the new information the total questionable expenses and transactions that could not be substantiated by the organization as publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w - page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx december 20xx legitimate business_expenses totaled dollar_figure for the 20xx tax_year see exhibit for a breakdown of the questionable expenses tax identification_number org ein upon review of the organization's formal response and position a subsequent year examination was initiated the tax_year being examined tax_year ending december 20xx was an issue-focused examination the examination would focus primarily on the expenses of the organization whether any improper transactions occurred and whether there was a pattern of abusive behavior by the individuals in charge of the organization on december 20xx a request was sent to the organization to review all receipts invoices vouchers and any other source documents for transactions that occurred during the tax_year ended december 20xx the review was set to take place on december 20xx at the office of the organization's representative at the request of the organization the review date was rescheduled to december 20xx to allow the organization time to obtain more source documents from third parties as it did not have many receipts on hand due to inclement winter weather the december 20xx appointment was rescheduled to january 20xx the organization provided receipts for veterinary visits and shipping with the united_states postal service usps but provided little else in regards to billing invoices source documents and receipts for other transactions on january 20xx along with the veterinary receipts the organization also provided recent correspondence between the examining agent and the organization bank statements and cancelled checks for the 20xx tax_year correspondence information regarding applications by the organization to receive grants and contributions correspondence some signed and dated others not from third-parties indicating that the organization made purchases from their business residential lease agreements one executed one not executed and updated information regarding the activities of the organization including past years animal shelter licensing and inspection information volunteer contracts regarding waiver of liability and code of conduct fundraising flyers and adoption events on january 20xx an additional request was made of the organization to provide photocopies of receipts invoices and any other source documents as well as explanations for questionable expenses including rent and utility expenses department store purchases grocery and general retail purchases restaurant purchases gas station and convenience store purchases cash withdrawals shipping and supply purchases and miscellaneous purchases identified on an attached excel spreadsheet the organization was also asked to provide a written position with regard to the questionable expenses how these expenses are not personal in nature to founder and the basis for these expenses to be excluded from the personal income of founder in response to the service’s january request on february 20xx the organization submitted minimal receipts and source documents to substantiate the expenses identified on the january 20xx request along with some new receipts the organization re-submitted the information submitted january 20xx this included recent correspondence between the examining agent the organization and its representative bank statements and cancelled checks correspondence between the organization and other organizations regarding grants contributions and expenses animal shelter licensing and inspection information residential lease agreements one executed one not executed volunteer contracts regarding waiver of liability and code of conduct and information regarding the organization's activities including but not limited to flyers for upcoming events _publish no irs gov _ department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit a form rev date - explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number org ein schedule of fundraising event s event agendas adoption information and visits to local veterinarians the receipts that were submitted on february 20xx were taken into account for determining which expenses qualified as legitimate business_expenses the organization failed to provide any source documents to substantiate many of the questionable expenses a written position with regard to the questionable expenses how said expenses were ordinary and necessary business_expenses and not personal in nature to founder and the basis for these expenses to be excluded from the personal income of founder the total questionable expenses and transactions that could not be substantiated by the organization as legitimate business_expenses totaled dollar_figure for the 20xx tax_year this amount was adjusted from dollar_figure based on the organization’s submission of source documents received february 20xx see exhibit for a breakdown of the questionable expenses law internal_revenue_code irc sec_501 states that an organization described in subsection c or d shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 concerning feeder_organization or sec_503 concerning organizations engaged in prohibited_transactions sec_501 identifies in its subparagraphs the list of organizations referred to in subsection a sec_501 exempts from taxation corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_501 states that the following organizations are referred to in subsection a religious or apostolic associations or corporations if such associations or corporations have a common treasury or community treasury even if such associations or corporations engage in business for the common _ benefit of the members but only if the members thereof include at the time of filing their returns in their gross_income their entire pro_rata shares whether distributed or not of the taxable_income of the association or corporation for such year any amount so included in the gross_income of a member shall be treated as a dividend received sec_509 states in part for purposes of this title the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than clauses vii and viii an organization which department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page6 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number org ein a normally receives more than one-third of its support in each taxable_year from any combination of - i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business not including such receipts from any person or from any bureau or similar agency of a governmental_unit in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization's support in such taxable_year from persons other than disqualified persons as defined in sec_4946 with respect to the organization from governmental units or from organizations described in sec_170 other than in clauses vii and viii and b normally receives not more than one-third of its support in each taxable_year from the sum of - i gross_investment_income and ii the excess if any of the amount of the unrelated_business_taxable_income over the amount of the tax imposed by sec_511 sec_170 states in part that an organization that normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit or from direct or indirect_contributions from the general_public sec_119 states in part that there shall be excluded from gross_income of an employee the value of any meals or lodging furnished to him or her his spouse or any of his dependents by or on behalf of his employer for the convenience_of_the_employer but only if - in the case of meals the meals are furnished on the business_premises of the employer or in the case of lodging the employee is required to accept such lodging on the business_premises of his employer as a condition of his employment sec_119 states in part that for purposes of subsection a - in determining whether meals or lodging are furnished for the convenience_of_the_employer the provisions of an employment contract or of a state statute fixing terms of employment shall not be determinative of whether the meals or lodging are intended as compensation form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit _ explanations of items form 886-a rev date name of taxpayer org tax identification_number ein year period ended december 20xx december 20xx in determining whether meals are furnished for the convenience_of_the_employer the fact that a charge is made for such meals and the fact that the employee may accept or decline such meals shall not be taken into account sec_119 states in part that if - i an employee is required to pay on a periodic basis a fixed charge for his meals and ii such meals are furnished by the employer for the convenience_of_the_employer there shall be excluded from the employee's gross_income an amount equal to such fixed charge sec_119 states in part that all meals furnished on the business_premises of an employer to such employer's employees shall be treated as furnished for the convenience_of_the_employer if more than half of the employees to whom such meals are furnished on such premises are furnished such meals for the convenience_of_the_employer sec_162 states in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including - a reasonable allowance for salaries or other compensation_for_personal_services actually rendered traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business and rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity sec_262 provides in part that a except as otherwise expressly provided no deduction shall be allowed for personal living or family_expenses b for purposes of subsection a in the case of an individual any charge including taxes thereon for basic local_telephone_service with respect to the 1st telephone line provided to any residence of the taxpayer shall be treated as a personal_expense sec_6001 states in part that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe department of the treasury-internal revenue service form 886-a page __ publish no irs gov catalog number 20810w schedule number or exhibit a form fow date explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number org ein sec_6033 states in part that except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6033 states in part that the above paragraph shall not apply to - i churches their integrated_auxiliaries and conventions or associations of churches ii any organization other than a private_foundation as defined in sec_509 described in subparagraph c the gross_receipts of which in each taxable_year are normally not more than dollar_figure or iii the exclusively religious activities of any religious_order sec_1_501_a_-1 states that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states in part that an organization will be regarded as it engages primarily in activities which operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states in part that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states in general i an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for department of the treasury-internal revenue service form 886-a catalog number 20810w pageq _ publish no irs gov schedule number or exhibit a rev date form explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number org ein the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 states in part that in determining whether to continue to recognize the tax-exempt status of an applicable_tax-exempt_organization described in sec_501 that engages in one or more excess_benefit transactions that violate the prohibition on inurement under sec_501 the commissioner will consider all relevant facts and circumstances including but not limited to the following - a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 meaning in respect to any excess_benefit_transaction undoing the excess_benefit to the extent possible and taking any additional measures necessary to place the organization in a financial position not worse than that in which it would be if the disqualified_person were dealing under the highest fiduciary standards or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction sec_1 c -1 f ii states that all factors will be considered in combination with each other depending on the particular situation the commissioner may assign greater or lesser weight to some factors than to others the factors listed in paragraphs f ii d and e of this section will weigh more heavily in favor of continuing to recognize exemption where the organization discovers the excess_benefit_transaction or transactions and takes action before the commissioner discovers the excess_benefit_transaction or transactions further with respect to the factor listed in paragraph f ii e of this section correction after the excess_benefit_transaction or transactions are discovered by the commissioner by itself is never a sufficient basis for continuing to recognize exemption sec_1_501_c_3_-1 states that the rules in paragraph f of this section will apply with respect to excess_benefit transactions occurring after march 20xx sec_1_119-1 states in part that the value of meals furnished to an employee by his employer shall be excluded from the employee's gross_income if two tests are met i the meals page _ publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w schedule number or exhibit a form rev date explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number org ein are furnished on the business_premises of the employer and ii the meals are furnished for the convenience_of_the_employer the question of whether meals are furnished for the convenience_of_the_employer is one of fact to be determined by analysis of all the facts and circumstances in each case if the tests described in subdivisions i and ii of this subparagraph are met the exclusion shall apply irrespective of whether under an employment contract or a statute fixing the terms of employment such meals are furnished as compensation sec_1_119-1 states in part that meals furnished by an employer without charge to the employee will be regarded as furnished for the convenience_of_the_employer if such meals are furnished for a substantial noncompensatory business reason of the employer if an employer furnishes meals as a means of providing additional compensation to his employee and not for a substantial noncompensatory business reason of the employer the meals so furnished will not be regarded as furnished for the convenience_of_the_employer in determining the reason of an employer for furnishing meals the mere declaration that meals are furnished for a noncompensatory business reason is not sufficient to prove that meals are furnished for the convenience_of_the_employer but such determination will be based upon an examination of all the surrounding facts and circumstances if the employee is required to occupy living quarters on the business_premises of his employer as a condition of his employment as defined in paragraph b of this section the exclusion applies to the value of any meal furnished without charge to the employee on such premises sec_1_119-1 provides in part that a meals will be regarded as furnished for a substantial noncompensatory business reason of the employer when the meals are furnished to the employee during his working hours to have the employee available for emergency call during his meal period in order to demonstrate that meals are furnished to the employee to have the employee available for emergency call during the meal period it must be shown that emergencies have actually occurred or can reasonably be expected to occur in the employer's business which have resulted or will result in the employer calling on the employee to perform his job during his meal period b meals will be regarded as furnished for a substantial noncompensatory business reason of the employer when the meals are furnished to the employee during his working hours because the employer's business is such that the employee must be restricted to a short meal period such a sec_30 or sec_45 minutes and because the employee could not be expected to eat elsewhere in such a short meal period c meals will be regarded as furnished for a substantial noncompensatory business reason of the employer when the meais are furnished to the employee during his working hours because the employee could not otherwise secure proper meals within a reasonable meal period sec_1_119-1 states in part that the value of lodging furnished to an employee by the employer shall be excluded from the employee's gross_income if three tests are met the lodging is furnished on the business_premises of the employer the lodging is furnished for the convenience_of_the_employer and form 886-a catalog number 20810w publish no irs gov department of the treasury-internal revenue service page schedule number or exhibit a form rev date name of taxpayer year period ended december 20xx december 20xx tax identification_number ein org explanations of items the employee is required to accept such lodging as a condition of his employment the requirement of subparagraph of this paragraph that the employee is required to accept such lodging as a condition of his employment means that he be required to accept the lodging in order to enable him properly to perform the duties of his employment lodging will be regarded as furnished to enable the employee properly to perform the duties of his employment when for example the lodging is furnished because the employee is required to be available for duty at all times or because the employee could not perform the services required of him unless he is furnished such lodging if the tests described in subparagraphs and of this paragraph are not met the employee shall include in gross_income the value of the lodging regardiess of whether it exceeds or is less than the amount charged in the absence of evidence to the contrary the value of the lodging may be deemed to be equal to the amount charged sec_1_119-1 states in part that for purposes of this section the term business_premises of the employer_generally means the place of employment of the employee sec_1_162-1 states in part that business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade_or_business except items which are used as the basis for a deduction or a credit under provisions of law other than sec_162 among the items included in business_expenses are management expenses commissions labor supplies incidental repairs operating_expenses of automobiles used_in_the_trade_or_business traveling expenses while away from home solely in the pursuit of a trade_or_business advertising and other selling_expenses together with insurance premiums against fire storm theft accident or other similar losses in the case of a business and rental for_the_use_of business property the full amount of the allowable deduction for ordinary and necessary expenses in carrying on a business is deductible even though such expenses exceed the gross_income derived during the taxable_year from such business sec_1_6001-1 in conjunction with sec_1_6001-1 states in part that every organization exempt from tax under sec_501 must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other materials required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 states in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status revrul_59_95 concerns an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit a form rev date - explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number org ein during such year however its records were so incomplete that it was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in rameses school of san antonio texas v commissioner t c memo 20xx-85 an organization was established as a nonprofit corporation under the laws of the state of texas for the purpose of operating a school providing education to children and initially received recognition as an organization described in sec_501 the commissioner contended that the taxpayer failed the operational_test imposed pursuant to sec_1_501_c_3_-1 on grounds that the taxpayer was operated to benefit the private interests of an individual who served as the taxpayer's executive director president chief_executive_officer and administrator administrator and that part of its net_earnings inured to her benefit for instance while the taxpayer's board approved a salary of dollar_figure per month for the administrator the taxpayer's payroll journal showed salary amounts in excess of dollar_figure per month for certain months although the administrator asserted that the excess amounts were awarded as reimbursement for money that she had loaned to the taxpayer the documentation that purportedly showed such loans had been altered the administrator made unexplained cash withdrawals on the taxpayer's account there were also questionable lease agreements signed only by the administrator that were never approved by the board the administrator contended that the taxpayer owned the property but if this were true the taxpayer had leased the property from itself under the owner rental agreement the court held that the taxpayer's tax-exempt status was properly revoked in rueckwald foundation inc v commissioner t c memo the taxpayer was a foundation that qualified for an exemption from federal income taxes under sec_501 the qualification was subject_to the understanding that the taxpayer's operations conformed to those purposes stated in its application because it failed to obtain a state license the taxpayer changed its purpose the taxpayer's founder served as both its president and chairman his mother was an invalid and his son was in college his mother's care fell to the founder who found himself on the verge of bankruptcy the taxpayer entered into a number of transactions the result of which were to provide it with income that was exclusively used by the founder to defray his family's personal expenses the irs revoked the taxpayer's sec_501 exemption from federal income_taxation and issued a notice_of_deficiency the taxpayer sought a redetermination and the court affirmed the court held that the taxpayer's income from all sources was available for_the_use_of the founder's family an arrangement neither approved nor permitted under sec_501 the court held that the taxpayer failed to show that it qualified for income_tax exemption under sec_501 in 88_fedclaims_203 the court ruled that in deciding whether the foundation qualified as a church under internal_revenue_code sec_170 for a three-year period including tax years through 20xx case law dictates that because the defendant's revocation of plaintiff's church status was based on the three years audited by the internal_revenue_service the court’s declaratory_judgment power and therefore its review of the facts in this case is limited to the plaintiff's activities during the fiscal years and 20xx taxpayer’s position publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit a form rev date explanations of items name of taxpayer year period ended december 20xx december 20xx tax identification_number the organization’s response dated november 20xx indicated that they wished to appeal the service’s proposal of revocation findings to the office_of_regional_director_of_appeals org ein - the organization is of the position that while it has concedes that certain personal expenses of founder were paid_by the organization the organization does not operate to serve founder’ interests the organization asserts that it should remain tax exempt because the activities performed for the betterment of the feline community outweighs any personal benefit received by any private individuals the organization indicated that it should remain exempt from federal income taxes because they were performing the activities for which it was given exemption the organization also indicates in its position that the organization is small and operated by volunteers and they do not have significant expertise in the completion and filing of the necessary tax returns required the response also indicated that the organization received tax_advice on a pro bono basis from a certified_public_accountant the organization also submitted a summary of activities which included information about daily trips to the organization’s second facility to excuse the travel_expenses as legitimate business_expenses org admits that all the organization’s expenses_incurred were not ordinary and necessary business_expenses however the organization disputed the original amount of disallowed expenses dollar_figure as indicated on the report issued september 20xx regarding the tax_year ending december 20xx the information and source documents submitted with the organization’s protest should be taken into consideration to arrive at a different disallowed expense total the organization insists that the apartment of founder at apartment residential apartment complex is the organization’s primary facility and that all rent utilities such as telephone line and internet access and related expenses associated with the facility are deductible as business_expenses the organization claims that there is a need to have someone available for the cats twenty-four hours a day having someone as an on-site manager primarily founder at the facility 24-hours a day is for the convenience of the organization and any benefit derived from that on-site management to any individual is secondary to the primary purpose of the organization therefore the rent is includible as business_expenses incurred the organization maintains that founder was made an employee of the organization effective february 20xx and was supposed to be paid a salary in the gross amount of dollar_figure per month per the board_of directors meeting minutes dated january 20xx attached with the organization's formal response to the service’s original findings even though the board_of director's resolution passed no compensation in the form of wages has ever been paid to founder as a result the organization concedes that in lieu of paying salary certain personal expenses of founder have been paid_by the organization the org asserts that its books_and_records to substantiate its form_990 return were destroyed by cat urine government’s position form 886-a catalog number 20810w page14 _ publish no irs gov department of the treasury-internal revenue service a - name of taxpayer explanations of items rov date form year period ended december 20xx december 20xx the exempt status of org should be revoked because it fails the operational_test imposed pursuant to sec_1_501_c_3_-1 on grounds that the organization inures to the benefit of a private shareholder founder tax identification_number org ein schedule number or exhibit as president founder is in charge of the day-to-day operations of the organization founder uses the income from the organization as she sees fit this is evidenced by the numerous expenses_incurred by the organization that are personal in nature purchases from co-4 in no way qualify as a legitimate business_expense for an organization whose focus is on animals founder also made purchases at upscale department stores co-2 and co-11 which the organization claims were for clothing to wear to events on behalf of the organization an individual's wardrobe qualifies as a personal_expense as described in sec_262 and can not be deducted the organization incurred on average more than seven restaurant transactions per month some restaurant expenses_incurred within one or two days of one another and other transactions incurred on the same day the frequency with which the organization incurred the restaurant expenses does not appear to be for board meetings adoption team meetings or other legitimate business purposes the organization's restaurant expenses included numerous expenses less than thirteen dollars dollar_figure the dollar_figure is derived from the 20xx per_diem rate for county state divided by meals per day the numerous expenses under dollar_figure also do not lend credence to the organization’s position that the meals were for meetings the organization did not provide any documentation mileage or automobile records to substantiate its position that the gas station convenience store purchases were for the transport of cats to-and- from adoption events to new homes to veterinary offices to the organization’s second facility etc although the organization submitted a summary of activities which included information about daily trips to the organization’s second facility and the distance between the two facilities the organization did not maintain or submit daily travel and mileage logs to substantiate its travel_expenses adequate documentation must be maintained and presented to claim deductions for travel related expenses the explanations alone were not sufficient to justify the organization’s position that the expenses_incurred were ordinary and necessary business_expenses the submission of photographs also could not be relied upon due to the lack of dates on the photographs photocopies of any documentation to support the organization’s position were requested on multiple occasions the information was requested for the entire months of april may july and october as well as sample transactions that occurred in each month throughout the year the organization failed to provide original receipts or photocopies to sustain its position for the above months or any other months during the year in question the many department store purchases restaurant purchases entertainment purchases gas station convenience store purchases and all other expenses that could not easily be distinguished as expenses_incurred by an organization in the field of animals do not qualify as ordinary and necessary business_expenses as defined by sec_162 instead they inure to the benefit of founder because she is in charge of the day-to-day operations of the organization the organization’s claim of the rent and utilities expenses for the facility also inures to the benefit of founder a residential apartment in a residential apartment complex notwithstanding the apartment of a private shareholder as described in sec_1_501_a_-1 is not a suitable location for an animal per the county state zoning ordinance the apartment complex is not in an appropriate shelter location for an animal shelter per public policy furthermore the organization should not be able to -publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit a form rev date explanations of items org name of taxpayer year period ended december 20xx december 20xx tax identification_number claim the rent expense because the organization is not an agreeing party in the leasing agreement with the apartment complex founder is the only lessee of the apartment in question also according to the organization the original lease with the apartment complex was entered into in june of 20xx which is several months prior to the formation of the organization in february of 20xx therefore the apartment should be considered that of founder not only is the apartment not leased by the organization founder is not an employee consequently the payment of rent and utilities of founder inures to her benefit ein the grocery expense also inures to the benefit of founder according to internet research conducted for the treatment of vir-2 and vir-1 recommended treatment includes focusing on providing the best quality of life this includes but is not limited to providing a healthy palatable diet to encourage good nutrition keeping the cat indoors to protect them from exposure to disease-causing agents and routine veterinarian check-ups see exhibit this type of treatment does not appear to lend itself to 24-hour around the clock attention in particular the organization’s cats are not allowed outside the organization’s facility and therefore are not exposed to cats not infected with vir-2 or vir-1 this reduces the chances of contracting secondary diseases by the organization’s cats therefore grocery expenses for founder does not qualify as ordinary and necessary business_expenses per sec_162 copies of receipts and source documents were submitted in response to the service’s original report issued september 20xx most of the submitted receipts and source documents resulted in the exclusion of the entire transaction in the questionable transactions subtotal the grocery store receipts submitted did not result in the exclusion of the entire transaction amount review of the grocery store receipts to co-18 indicated purchases for feline-related products and other items that are not specific to an organization caring for animals the cost of the cat-related expenses including the applicable sales_taxes was deducted from the questionable transactions subtotal shown on the original report see exhibit for a breakdown of the items allowed and disallowed based on the organization’s responses and source documents regarding items identified by the service as questionable transactions the fact that founder is able to maintain a normal lifestyle without receiving adequate income since 20xx to file a federal_income_tax return lends to the conclusion that founder’ sole source of survival is living by way of the organization as president founder is able to receive a substantial benefit from the organization by overseeing the day-to-day operations of the organization as evidenced in the numerous personal transactions as identified in exhibit the dollar_figure in questionable expenditures accounted for approximately of the organization’s income during 20xx and dollar_figure in questionable expenditures accounted for approximately of the organization’s income during 20xx when excess_benefit transactions occur there is an inherent risk to the exempt status of the organization some factors to consider regarding whether an organization remains exempt under sec_501 are described in the subparagraphs of sec_1_501_c_3_-1 these factors are applicable to excess_benefit transactions that occurred after march 20xx the transactions in which founder received an excess_benefit were substantial as it relates to the size of the organization there was little oversight in the organization's financial operations to prevent further transactions prior to the service’s inquiry into the organization’s exempt status for the years under examination founder also has not yet made correction for the excess_benefit received although technically the regulations don't apply for transactions that occurred before march 20xx similar principles would apply form 886-a publish no irs gov department of the treasury-internal revenue service catalog number 20810w page or exhibit schedule number a form rev date explanations of items ein org name of taxpayer yeariperiod ended december 20xx december 20xx tax identification_number the organization admits that all of its expenses_incurred were not ordinary and necessary business_expenses and concedes that in lieu of paying salary certain personal expenses of founder have been paid_by the organization according to sec_501 no part of the net_earnings shall inure to the benefit of any private_shareholder_or_individual however founder has received clothes entertainment and other_benefits from her role in the organization the private benefit received by founder outweighs the benefits of the legitimate activities of the organization as evidenced by rameses school of san antonio texas v commissioner t c memo 20xx-85 and rueckwald foundation inc v commissioner t c memo the loss of tax exempt status is warranted in which private benefit of an individual occurs the information submitted outside the years under examination has no influence in regards to the issue facing the organization as evidenced by 88_fedclaims_203 in determining the outcome of the issue at hand the review of the facts is limited to the organization's activities during the fiscal years under examination not only does the organization fail to qualify due to inuring to the benefit of a private_shareholder_or_individual the organization also fails to qualify for exemption due to failing to meet the requirements of sec_1_6033-2 as referenced by revrul_59_95 an organization_exempt_from_taxation under sec_501 that fails to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status may result in the termination of its exempt status the organization did not provide documentation to substantiate numerous expenses_incurred by the organization although the organization's supporting documents may have been contaminated by cat urine this does not absolve the organization of its responsibility obtaining photocopies of the documents from the vendor or of the documents on hand were alternative ways to provide the necessary documentation the organization has failed the operational_test in various ways the inurement of an individual founder outweighs the benefit of the charitable activities provided by the organization the organization also failed to maintain adequate_records to substantiate the information provided on its annual form_990 return the organization's failures in the operational_test outweigh its charitable activities conclusion org does not qualify for tax exempt status under internal_revenue_code sec_501 as described in sec_501 the organization has failed to show that it meets the operational_test imposed pursuant to internal_revenue_code sec_501 and sec_1_501_c_3_-1 on grounds that the organization is operating to benefit the private interests of an individual founder the organization also has failed to qualify for exemption due to failing to meet the requirements of internal_revenue_code sec_6033 and sec_1_6033-2 in which an organization_exempt_from_taxation under sec_501 shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status revocation of the tax exempt status of org is proposed with an effective date of january 20xx form 886-a _publish no irs gov department of the treasury-internal revenue service catalog number 20810w page
